 


114 HR 2604 RH: Need-Based Educational Aid Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 169 
114th CONGRESS 1st Session 
H. R. 2604 
[Report No. 114–224] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2015 
Mr. Smith of Texas (for himself and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary 
 

July 23, 2015
Additional sponsor: Mr. Cicilline

 
July 23, 2015 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To improve and reauthorize provisions relating to the application of the antitrust laws to the award of need-based educational aid. 
 
 
1.Short titleThis Act may be cited as the Need-Based Educational Aid Act of 2015. 2.Extension Relating to the application of the antritrust laws to the award of need-based educational aidSection 568 of the Improving America’s Schools Act of 1994 (15 U.S.C. 1 note) is amended— 
(1)in subsection (a)— (A)in paragraph (2), by inserting or after the semicolon; 
(B)in paragraph (3), by striking ; or and inserting a period at the end; and (C)by striking paragraph (4); and 
(2)in subsection (d), by striking 2015 and inserting 2022.    July 23, 2015 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 